Exhibit 10.2
Confidential Treatment Requested by Cash America International, Inc.
Confidential portions of this document have been omitted and filed separately
with the Securities and Exchange Commission



CASH AMERICA INTERNATIONAL, INC.
2014 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT


This Long-Term Incentive Plan Award Agreement (the “Agreement”) is entered into
as of the 21st day of January, 2014, by and between CASH AMERICA INTERNATIONAL,
INC. (the “Company”) and ____________________ (“Employee”).


W I T N E S S E T H:


WHEREAS, the Company has adopted the Cash America International, Inc. First
Amended and Restated 2004 Long-Term Incentive Plan, as amended (the “Plan”),
which is administered by the Management Development and Compensation Committee
of the Company’s Board of Directors (the “Committee”); and


WHEREAS, pursuant to Section 4 and Section 9 of the Plan, the Committee has
granted to Employee an award (the “Award”) of Restricted Stock Units to
encourage Employee’s continued loyalty and diligence that consists of (a) an
Award that shall vest under the terms of the Plan over a four-year period (the
“Base Award”), and (b) an additional Award that shall vest, subject to the
satisfaction of certain conditions specified in this Agreement and Exhibit “A”
to this Agreement, on January 1, 2017 (the “Performance Award”);


WHEREAS, the Restricted Stock Units (“RSUs”) represent the unfunded and
unsecured promise of the Company to issue to Employee an equivalent number of
shares of the common stock of the Company or its successors (“Common Stock”) at
a future date, subject to the terms of this Agreement.


NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.    Award.


(a)    General. Subject to the restrictions and other conditions set forth
herein and in Exhibit “A” to this Agreement, the Company hereby grants to
Employee the following Award:


(i)     a Base Award of ____________ RSUs; and


(ii)    a maximum Performance Award of ___________ RSUs (of such amount
___________RSUs shall be considered the target Performance Award (the “Target
Performance Award”) as further described on Exhibit “A”). The Performance Award
is designated as a Qualified Performance-Based Award as defined in Section 2 of
the Plan.


(b)    Grant Date. The Award was awarded to Employee on January 21, 2014 (the
“Grant Date”).


2.    Vesting.


(a)    Base Award Vesting. The Base Award shall vest as follows: Substantially
equal 25% increments of the RSUs shall vest on each of the following dates as
long as Employee remains continuously (i) employed by the Company or its
subsidiaries or other affiliates, and/or (ii) a member of the Company’s Board of
Directors (the “Board”), through the applicable vesting date: February 17, 2015;
January 31, 2016; January 31, 2017, and January 31, 2018. Any RSUs that are part
of the Base Award and have not vested shall remain subject to forfeiture under
Section 3 of this Agreement.



[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------




(b)    Performance Award Vesting. Subject to the terms and conditions specified
on Exhibit “A,” the portion of the Performance Award payable hereunder, if any,
shall vest on January 1, 2017 (“Performance Award Vesting Date”), as long as
Employee remains continuously (i) employed by the Company or its subsidiaries or
other affiliates, and/or (ii) a member of the Board, through said date, subject
to receiving Committee Certification (as defined on Exhibit “A”). In addition,
if Employee’s employment with the Company and all of its subsidiaries and
affiliates and his service as a member of the Board terminates for any reason
(including death) before the Performance Award Vesting Date and Employee’s age
plus continuous tenure with the Company (as described in Section 3(e)) equals at
least 65 years (as further described in Section 3(b) of this Agreement), then,
subject to the terms and conditions specified on Exhibit “A,” the portion of the
Performance Award payable hereunder, if any, shall vest subject (i) to receiving
Committee Certification, and (ii) to the proration rules set forth in Section
3(b) of this Agreement.


3.    Treatment of Award Upon Termination or Failure to Vest.


(a)    Base Award Forfeiture. Upon Employee’s termination of employment with the
Company and all of its subsidiaries and affiliates and his service as a member
of the Board for any reason (including death), any portion of the Base Award
that has not yet vested as provided in Section 2(a) of this Agreement shall be
immediately forfeited, and Employee shall forfeit any and all rights in or to
such unvested portion of the Base Award.


(b)    Performance Award Proration and Forfeiture with Rule of 65. If Employee’s
employment with the Company and all of its subsidiaries and affiliates and his
service as a member of the Board terminates for any reason (including death)
before the Performance Award Vesting Date and Employee’s age plus continuous
tenure with the Company (as described in Section 3(e)) as of the later of
Employee’s employment termination date or Employee’s termination of service from
the Board equals 65 years or more:


i.
Subject to the terms and conditions of Exhibit “A,” Employee shall be entitled
to a prorated portion of any Performance Award (A) that receives the Committee
Certification, and (B) that would have otherwise vested and been payable
pursuant to this Agreement if Employee had remained employed by the Company
and/or engaged as a Board member through the Performance Award Vesting Date.
Such prorated portion shall be determined by multiplying the amount of the
Performance Award that would have been payable to Employee, had Employee
remained employed by the Company and/or engaged as a Board member through the
Performance Award Vesting Date, by a fraction the numerator of which is equal to
the number of whole calendar months following the Grant Date that Employee was
actively employed by the Company and/or engaged as a Board member, and the
denominator of which is equal to the number of whole calendar months following
the Grant Date through December 31, 2016;



ii.
The prorated portion of the vested Performance Award payable under this Section
3(b) shall be calculated as of the Performance Award Vesting Date, and shall be
paid at the time specified under Section 4 of this Agreement; and



iii.
Except for any prorated portion of the Performance Award that is determined in
accordance with Section 3(b)(i) above and is certified by the Committee in
accordance with the terms of Exhibit “A,” Employee shall forfeit any and all
rights in or to the remaining unvested portion of the Performance Award.




2
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




(c)    Performance Award Forfeiture without Rule of 65. If Employee’s employment
with the Company and all of its subsidiaries and affiliates and his service as a
member of the Board terminates for any reason (including death) before the
Performance Award Vesting Date, and Employee’s age plus his continuous tenure
with the Company (as described in Section 3(e)) as of the later of Employee’s
employment termination date or Employee’s termination of service from the Board
equals less than 65 years, then Employee shall forfeit all rights in or to any
portion of the Performance Award.
(d)    Performance Award Forfeiture - General. Any portion of the Performance
Award that does not vest on or before the Performance Award Vesting Date as
described hereinabove shall be forfeited, and Employee shall forfeit any and all
rights in or to such unvested portion of the Performance Award.


(e)    Tenure with the Company. For purposes of Sections 3(b) and 3(c) of this
Agreement, Employee’s “tenure with the Company” shall be the number of whole
years that Employee had been continuously (i) employed by the Company and all of
its subsidiaries and/or (ii) a member of the Board on the most recent
anniversary of the earlier to occur of Employee’s commencement of Employee’s
employment or Employee’s commencement of service as a member of the Board.


4.    Payment of Awards.


(a)    General.


i.
Except as provided in Section 4(b)(i) below, (A) as each 25%-portion of the Base
Award vests, the Company shall instruct its transfer agent to issue a stock
certificate evidencing the conversion of such vested RSUs into whole vested
shares of Common Stock in the name of Employee (or if Employee has died, in the
name of Employee’s designated beneficiary or, if no beneficiary has been
designated, Employee’s estate (“Beneficiary”)) within a reasonable time after
the vesting date of such 25%-portion of the Base Award, but (B) in no event will
the Common Stock relating to the then-vesting portion of the Base Award be
transferred to Employee (or, if applicable, to Employee’s Beneficiary) later
than December 31 of the calendar year in which the vesting date for the
then-vesting portion of the Base Award occurs.



ii.
If any portion of the Performance Award vests and is certified by the Committee
in accordance with the terms of Exhibit “A,” then, except as provided in Section
4(b)(ii) below, (A) the Company shall instruct its transfer agent to issue a
stock certificate evidencing the conversion of all vested Performance Award RSUs
certified by the Committee that have not been forfeited under Section 3 of this
Agreement into whole vested shares of Common Stock in the name of Employee (or
if Employee has died, in the name of Employee’s Beneficiary) within a reasonable
time after the Committee Certification Date (as defined in Exhibit “A”), but (B)
in no event will the Common Stock relating to the vested portion of the
Performance Award, as certified by the Committee, be transferred to Employee
(or, if applicable, to Employee’s Beneficiary) later than March 15, 2018.



iii.
The Company shall not be required to deliver any fractional shares of Common
Stock under the Base Award or the Performance Award. Any fractional shares shall
be rounded up to the next whole share.




3
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




(b)    Deferred Delivery.


i.
Employee may elect to defer the timing of the payment of the vested portions of
the Base Award granted under this Agreement until the later of (A) the date
Employee has a separation from service as an employee (within the meaning of
Treasury Regulations Section 1.409A-1(h)(1); “Employment Separation from
Service”) or (B) a specified date which may be either the applicable vesting
date or a later date not later than January 31, 2018. For all portions of the
Base Award granted under this Agreement, such deferral election must be made no
later than February 17, 2014. For clarification purposes, the payment for any
portions of the Base Award that vest following an Employment Separation from
Service in accordance with this Agreement and are deferred in accordance with
this Section 4(b)(i) will be paid in accordance with Section 4(b)(i)(B);
provided, however, if Employee has not specified a date pursuant to Section
4(b)(i)(B), such date shall be deemed to be January 31, 2018.



ii.
Employee may elect to defer but not accelerate the timing of the payment of the
portion of the Performance Award granted under this Agreement that vests and is
certified by the Committee in accordance with this Agreement, if any, until the
later of (A) the date of Employee’s Employment Separation from Service, or (B)
January 1, 2019. Such election must be made no later than February 17, 2014. For
clarification purposes, if the Performance Award vests following an Employment
Separation from Service in accordance with this Agreement and is deferred in
accordance with this Section 4(b)(ii) the payment of the portion of the
Performance Award granted under this Agreement that vests and is certified by
the Committee in accordance with this Agreement, if any, will be paid in
accordance with Section 4(b)(ii)(B).



iii.
To the extent required under Code §409A and applicable guidance issued
thereunder (“Code §409A”), if Employee is a specified employee (within the
meaning of Code §409A) at the time Employee has an Employment Separation from
Service and has elected to defer receipt of his Base Award and/or Performance
Award, the shares of Common Stock transferable on a deferred basis as a result
of Employee’s Employment Separation from Service for any reason other than
Employee’s death shall not be issued before the date that is six months after
Employee’s Employment Separation from Service or such earlier time (if any) as
may be permitted under Code §409A. In the event of Employee’s death after he has
elected to defer receipt of his Base Award and/or Performance Award, the shares
of Common Stock relating to any and all outstanding RSUs that have not been
forfeited under Section 3 of this Agreement will be issued in the name of
Employee’s Beneficiary, as follows: (A) for the Base Award, upon the 60th day
after Employee’s death, and (B) for any vested Performance Award certified by
the Committee, by the latest to occur of (a) March 15, 2018, (b) December 31 of
the year in which his death occurs, or (c) within 2½ months after his date of
death.



5.    Change in Control.


(a)    Vesting and Payment. In the event of a Change in Control (as defined
below) while Employee is still employed by the Company or its subsidiaries or
other affiliates and/or serving as a member of the Board, vesting of the entire
Award (both the Base Award and the maximum Performance

4
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




Award) shall automatically accelerate and become 100% vested as of the date the
Change in Control occurs as long as Employee has remained continuously employed
through such date by the Company or by an entity that is a subsidiary or other
affiliate of the Company on the day immediately preceding the date of the Change
in Control and/or served as a member of the Board through such date. In such
event, the shares of Common Stock evidencing vested RSUs shall be delivered to
Employee in a lump sum within 60 days following the date of the Change in
Control, notwithstanding any election made under Section 4(b) of this Agreement.
A “Change in Control” shall mean an event that is a change in the ownership of
the Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, all as defined
in Code §409A and guidance issued thereunder, except that 35% shall be
substituted for 30% in applying Treasury Regulations Section 1.409A-3(i)(5)(vi)
and 50% shall be substituted for 40% in applying Treasury Regulations Section
1.409A-3(i)(5)(vii). Notwithstanding the above, a “Change in Control” shall not
include any event that is not treated under Code §409A as a change in control
event with respect to Employee.


(b)    Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control, the Committee, in its sole discretion, may, in lieu of
issuing Common Stock, provide Employee with an equivalent amount payable in the
form of cash.


6.    Agreement of Employee. Employee acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the shares of
Common Stock to be issued pursuant to the Award. Specifically, Employee
acknowledges that, to the extent Employee is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the shares of Common Stock
to be issued as a result of the Award are subject to certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144). Employee hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state and federal securities laws and any restrictions
on the resale of such shares which may pertain under such laws. Notwithstanding
anything herein to the contrary and only to the extent permitted under Code
§409A, a payment may be delayed to the extent the Company reasonably anticipates
that making the payment will violate federal securities laws or other applicable
laws.


7.    Withholding. Upon the issuance of shares to Employee pursuant to this
Agreement, Employee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash or, with respect to the
issuance of shares to Employee pursuant to this Agreement, by delivery of whole
shares of Common Stock (including shares issuable under this Agreement) in
accordance with Section 14(a) of the Plan and the terms of Code §409A.


8.    Adjustment of Awards.


(a)    If there is an increase or decrease in the number of issued and
outstanding shares of Common Stock through the payment of a stock dividend or
resulting from a stock split, a recapitalization, or a combination or exchange
of shares of Common Stock, then the number of outstanding RSUs hereunder shall
be adjusted so that the proportion of such Award to the Company’s total issued
and outstanding shares of Common stock remains the same as existed immediately
prior to such event.


(b)    Except as provided in Section 8(a) of this Agreement, no adjustment in
the number of shares of Common Stock subject to any outstanding portion of the
RSUs shall be made upon the issuance by the Company of shares of any class of
its capital stock or securities convertible into shares of any class of capital
stock, either in connection with a direct sale or upon the exercise of rights or
warrants to subscribe

5
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




therefor, or upon the conversion of any other obligation of the Company that may
be convertible into such shares or other securities.


(c)    Upon the occurrence of events affecting Common Stock other than those
specified in Sections 8(a) and 8(b) of this Agreement, the Committee may make
such other adjustments to awards as are permitted under Section 5(c) of the
Plan. This section shall not be construed as limiting any other rights the
Committee may have under the terms of the Plan.


9.    Clawback Provision. Pursuant to Section 14(m) of the Plan, in the event
that the Company is required to materially restate its financial results due to
the Company’s material noncompliance with any financial reporting requirement
under Federal securities laws, excluding a material restatement of such
financial results due solely to a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to the Company, at any time before or within two years following the Performance
Award Vesting Date as a result of fraud or intentional misconduct on the part of
the Employee, the Committee may, in its discretion, (a) cancel the Performance
Award, in whole or in part, whether or not vested (so long as shares of Common
Stock have not yet been issued in accordance with Section 4(a)(ii) or Section
4(b)(ii) of this Agreement) and/or (b) require the Employee to repay to the
Company an amount equal to all or any portion of the value of any or all of the
shares that have been issued in accordance with Section 4(a)(ii) of this
Agreement valued as of the Performance Award Vesting Date. Such cancellation or
repayment obligation shall be effective as of the date specified by the
Committee. Any repayment obligation may be satisfied in shares of Common Stock
or cash or a combination thereof (based on the Fair Market Value of the shares
of Common Stock on the date of repayment) and the Committee may provide for an
offset to any future payments owed by the Company or any of its subsidiaries or
affiliates to the Employee if necessary to satisfy the repayment obligation;
provided, however, that if any such offset is prohibited under applicable law,
the Committee shall not permit any offsets and may require immediate repayment
by the Employee.


Notwithstanding the foregoing, to the extent required to comply with applicable
law, any Clawback Policy and/or amendment to the Plan adopted by the Company
after the date of this Agreement, the Company may unilaterally amend this
Section 9, and any such amendment shall be made by providing notice of such
amendment to Employee, and such amendment shall be binding on Employee;
provided, regardless of whether the Company makes such a unilateral amendment to
this Section 9 or provides such notice to Employee, this section shall be deemed
consistent with any Clawback Policy and/or amendment to the Plan adopted by the
Company after the date of this Agreement and Employee shall be bound thereby.


10.    Plan Provisions.


In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. Any terms
used herein with an initial capital letter shall have the same meaning as
provided in the Plan, unless otherwise specified herein. In the event of any
conflict between the provisions of the Agreement and the Plan, the Plan shall
control.


11.    Miscellaneous.


(a)    Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Employee any rights to (1) similar grants in future
years, (2) any right to be retained in the employ or service of the Company or
any of its affiliates or subsidiaries, or (3) interfere in any way with the
right of the Company or its affiliates or subsidiaries to terminate Employee’s
employment or services at any time.



6
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




(b)    Claims Procedure. Any dispute or claim for benefits by any person under
this Agreement shall be determined by the Committee in accordance with the
claims procedures under the Cash America International, Inc. Nonqualified
Savings Plan.


(c)    Shareholder Rights. Neither Employee nor Employee’s Beneficiary shall
have any of the rights of a shareholder with respect to any shares of Common
Stock issuable upon vesting of any portion of the Award, including without
limitation a right to cash dividends or a right to vote, until (i) such portion
of the Award is vested and, if applicable with respect to the Performance Award,
certified by the Committee, and (ii) such shares have been delivered and issued
to Employee or Employee’s Beneficiary pursuant to Section 4 of this Agreement.


(d)    Severability. If any term, provision, covenant or restriction contained
in the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.


(e)    Controlling Law. The Agreement is being made in Texas and shall be
construed and enforced in accordance with the laws of that state.


(f)    Construction. The Agreement and the Plan contain the entire understanding
between the parties, and supersedes any prior understanding and agreements
between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.


(g)    Amendments to Comply With Code §409A. Notwithstanding the foregoing, if
any provision of this Agreement would cause compensation to be includible in
Employee’s income pursuant to Code §409A(a)(1), then the Company may amend the
Agreement in such a way as to cause substantially similar economic results
without causing such inclusion; any such amendment shall be made by providing
notice of such amendment to Employee, and shall be binding on Employee.


(h)    Code §162(m) Provisions. The terms of the Agreement and/or Exhibit “A”
may not be amended in a manner that would cause the Performance Award to cease
to qualify for the Section 162(m) Exemption (as defined in the Plan).


(i)    Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.


(j)    Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Employee's heirs, legal representatives, successors and assigns.


(k)    Execution/Acceptance. This Agreement may be executed and/or accepted
electronically and/or executed in duplicate counterparts, the production of
either of which (including a signature or proof of electronic acceptance) shall
be sufficient for all purposes for the proof of the binding terms of this
Agreement.



7
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




    IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the
day and year first set forth above.








CASH AMERICA INTERNATIONAL, INC.
 
 
By:
 
 
Daniel R. Feehan
 
Chief Executive Officer and President
 
 
 
 
EMPLOYEE*
 
 
 

    








* Electronic acceptance of this Award by Employee shall bind Employee by the
terms of this Agreement pursuant to Section 11(k) of this Agreement.





8
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE AWARD


1.
General. The amount of the Performance Award that will vest and be payable upon
vesting shall be based on the Company achieving growth in its fully diluted
earnings per share (“EPS”) [**Confidential Treatment Requested] over the
three-year period ending December 31, 2016.

2.
Target Performance Award and Maximum Performance Award. 100% of the Target
Performance Award shall vest and be payable if the Company’s EPS achieves a
compounded annual growth rate (“CAGR”) of [**Confidential Treatment Requested]
when comparing the base fully diluted EPS for the year ended December 31, 2013,
determined as described in section 3(a) below (the “Base EPS”), with the fully
diluted EPS for the year ending December 31, 2016, [**Confidential Treatment
Requested] (the “2016 EPS”); 200% of the Target Performance Award (or the
maximum Performance Award) shall vest and be payable if the Company’s EPS
achieves a CAGR of [**Confidential Treatment Requested] when comparing the Base
EPS with the 2016 EPS.

3.
Calculation of CAGR. The CAGR shall reflect the cumulative growth of the fully
diluted EPS over the three-year period ending December 31, 2016, after taking
into account the adjustments set forth in this Section 3. For purposes of
computing CAGR, the Base EPS and the 2016 EPS shall be determined as described
in this section 3.

(a)
Base EPS. In the event that on or before December 31, 2016, either (i) an Enova
Event (as defined below) is completed, and as a result of the Company’s
reduction in ownership of Enova upon completion of such Enova Event, the
financial results of Enova and its subsidiaries for periods following the
closing of such Enova Event are not required to be consolidated with the
financial results of the Company under generally accepted accounting principles
in the United States or such other accounting principles that may be applicable
to the Company (“GAAP”) (collectively, a “Deconsolidating Enova Event”), or (ii)
an Enova Asset Sale (as defined below) is completed, then the Base EPS shall be
determined in accordance with the following schedule, based on the date of the
closing of the Deconsolidating Enova Event or the Enova Asset Sale, as
applicable:


A- 1
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




If Closing of the Deconsolidating Enova Event or Enova Asset Sale Occurs
Base EPS Shall Be
On or before January 31, 2016
[**Confidential Treatment Requested]
During February, 2016
[**Confidential Treatment Requested]
During March, 2016
[**Confidential Treatment Requested]
During April, 2016
[**Confidential Treatment Requested]
During May, 2016
[**Confidential Treatment Requested]
During June, 2016
[**Confidential Treatment Requested]
During July, 2016
[**Confidential Treatment Requested]
During August, 2016
[**Confidential Treatment Requested]
During September, 2016
[**Confidential Treatment Requested]
During October, 2016
[**Confidential Treatment Requested]
During November, 2016
[**Confidential Treatment Requested]
During December, 2016
[**Confidential Treatment Requested]



An “Enova Event” means (i) a spin-off or initial public offering of some or all
of the common stock of Enova, or (ii) a sale of common stock of Enova to one
buyer or a group of buyers acting together who are not Affiliates (as defined in
the Plan) prior to the sale (“Unaffiliated Buyers”).
An “Asset Sale” means a sale to Unaffiliated Buyers of substantially all of the
assets of the E‑Commerce Division, excluding cash, marketable securities, income
tax assets and loans to or other amounts receivable from Affiliates (“E-Commerce
Division Operating Assets”). In order for a sale of assets to be considered a
sale of substantially all of the E-Commerce Division Operating Assets, the total
book value (calculated in accordance GAAP) of all of the E-Commerce Division
Operating Assets sold must be no less than 80% of the total book value
(calculated in accordance with GAAP) of all E-Commerce Division Operating Assets
as of the last day of the most recent calendar quarter ending before the sale.
In the event that neither an Enova Deconsolidating Event or an Enova Asset Sale
is completed on or before December 31, 2016, the Base EPS shall be $4.04 per
share, which is determined as described below:

A- 2
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




Adjusted Net Income and Diluted Earnings Per Share Attributable to the Company
 
For the Year Ended December 31, 2013(1)
 
 
 
 
 
 
 
 
 
 
 
Year Ended
 
 
 
December 31, 2013
 
 
 
$
 
Per Diluted
 
Share
 
Net income and diluted earnings per share
 
$
142,528
 
$
4.66
 
attributable to Cash America International, Inc.
 
Adjustments (net of tax):
 
 
 
 
 
 
 
Texas Store Closures
 
 
865
 
 
0.03
 
Loss on Debt Extinguishment
 
 
382
 
 
0.01
 
Regulatory Penalty
 
 
5,000
 
 
0.16
 
2013 Litigation Settlement
 
 
11,340
 
 
0.37
 
Tax benefit related to Creazione Deduction
 
 
(33,201)
 
 
(1.090)
 
Charges related to Ohio Reimbursements
 
 
(3,209)
 
 
(0.100)
 
Adjusted net income and diluted earnings per share
 
 
123,705
 
 
4.04
 
attributable to the Company (Base EPS)
 
___________________
 
 
 
 
 
 
 
(1) See the Adjusted Earnings Per Share table in the Company’s Form 10-K for the
year ended December 31, 2013 for additional information regarding each
adjustment listed above.
 
 
 

(b)
2016 EPS. The 2016 EPS shall exclude all amounts of any after-tax gain or loss
that exceeds $500,000 in a single transaction from either the deconsolidation of
any subsidiary or the sale or write-off of (i) discontinued business operations
(as defined under GAAP), (ii) any ownership interest in a subsidiary or other
entity in which the Company or a subsidiary of the Company has an ownership
interest of at least 10% before the transaction, or (iii) assets classified
under GAAP as noncurrent assets (other than the noncurrent portion of any loans
to customers). In the event that a Deconsolidating Enova Event occurs on or
before December 31, 2016, the 2016 EPS shall exclude the Company’s equity in
earnings of Enova, net of the Company’s income tax effect of such earnings. For
purposes of computing any adjustments made under this subsection 3(b), income
tax shall be computed using the Company’s 2016 consolidated effective income tax
rate.

4.
Adjustments. If there is an increase or decrease in the number of issued and
outstanding shares of Common Stock through the payment of a stock dividend or
resulting from a stock split, a recapitalization or a combination or exchange of
shares of Common Stock, then the Base EPS used to calculate the amount of the
Performance Award shall be adjusted to reflect such increase or decrease.

5.
Vesting and Payment Amounts. The amount of the Performance Award that will vest
and be payable (subject to Committee Certification, as described below) shall be
determined as follows:

a.
The Company’s 2016 [**Confidential Treatment Requested] EPS must achieve a CAGR
of at least [**Confidential Treatment Requested] in order for any amount of the
Performance Award to vest and be payable; and with a CAGR of [**Confidential
Treatment Requested] 100% of the Target Performance Award will vest and be
payable (see the Performance Schedule in Paragraph 7 below).


A- 3
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




b.
200% of the Target Performance Award amount shall vest and be payable if the
Company’s 2016 [**Confidential Treatment Requested] EPS achieves a CAGR of
[**Confidential Treatment Requested].

c.
If the Company’s 2016 [**Confidential Treatment Requested] EPS achieves a CAGR
of at least [**Confidential Treatment Requested] but less than [**Confidential
Treatment Requested], the amount of the Target Performance Award that will vest
and be payable shall be determined in accordance with the Performance Schedule
in Paragraph 7 below. (See also the examples in Paragraph 8 below.)

d.
No portion of the Performance Award will vest or be payable if the Company’s
2016 [**Confidential Treatment Requested] EPS achieves a CAGR of [**Confidential
Treatment Requested] or less.

e.
For purposes of determining the amount of the Performance Award that will vest
and be payable, CAGR shall be rounded to the nearest 0.1%; the calculated
percentage of the amount of the Performance Award payable at vesting will be
rounded to the nearest 1.0%; and any fractional share resulting from the
calculation shall be rounded up to the next whole share.

6.
Committee Certification. At its first regularly scheduled meeting (or, if later,
at the first meeting held once the necessary EPS data has become available)
following the Performance Award Vesting Date (which meeting is anticipated to
occur during the last 14 days of January 2017), the Committee (or any successor
thereto) shall determine the extent to which the conditions for the vesting of
the Performance Award described in this Appendix (the “Performance Goals”) have
been met and shall certify the portion of the Target Performance Award, if any,
that has vested and is payable (“Committee Certification”). Such Performance
Goals will be considered to have been met only to the extent that the Committee
certifies in writing (within the meaning of Treasury Regulations Section
1.162-27(e)(5)) that they have been met. The Committee Certification shall
certify as to the satisfaction of the performance goals set forth in this
Exhibit and as to the satisfaction of all other material terms of the
Performance Award (including, without limitation, the requirements of (a)
remaining continuously employed and/or a member of the Board and/or (b)
attaining Rule of 65). The date the Committee makes such a written certification
shall be deemed the “Committee Certification Date”).


A- 4
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------




7.
Performance Schedule:

3 Year EPS CAGR*
Percentage of Target Performance Award To be Issued¹ **
3 Year EPS CAGR*
Percentage of Target Performance Award To be Issued¹ **
[**Confidential Treatment Requested]
200%
[**Confidential Treatment Requested]
169%
[**Confidential Treatment Requested]
199%
[**Confidential Treatment Requested]
168%
[**Confidential Treatment Requested]
198%
[**Confidential Treatment Requested]
167%
[**Confidential Treatment Requested]
197%
[**Confidential Treatment Requested]
166%
[**Confidential Treatment Requested]
196%
[**Confidential Treatment Requested]
165%
[**Confidential Treatment Requested]
195%
[**Confidential Treatment Requested]
164%
[**Confidential Treatment Requested]
194%
[**Confidential Treatment Requested]
163%
[**Confidential Treatment Requested]
193%
[**Confidential Treatment Requested]
162%
[**Confidential Treatment Requested]
192%
[**Confidential Treatment Requested]
161%
[**Confidential Treatment Requested]
191%
[**Confidential Treatment Requested]
160%
[**Confidential Treatment Requested]
190%
[**Confidential Treatment Requested]
159%
[**Confidential Treatment Requested]
189%
[**Confidential Treatment Requested]
158%
[**Confidential Treatment Requested]
188%
[**Confidential Treatment Requested]
157%
[**Confidential Treatment Requested]
187%
[**Confidential Treatment Requested]
156%
[**Confidential Treatment Requested]
186%
[**Confidential Treatment Requested]
155%
[**Confidential Treatment Requested]
185%
[**Confidential Treatment Requested]
154%
[**Confidential Treatment Requested]
184%
[**Confidential Treatment Requested]
153%
[**Confidential Treatment Requested]
183%
[**Confidential Treatment Requested]
152%
[**Confidential Treatment Requested]
182%
[**Confidential Treatment Requested]
151%
[**Confidential Treatment Requested]
181%
[**Confidential Treatment Requested]
150%
[**Confidential Treatment Requested]
180%
[**Confidential Treatment Requested]
148%
[**Confidential Treatment Requested]
179%
[**Confidential Treatment Requested]
146%
[**Confidential Treatment Requested]
178%
[**Confidential Treatment Requested]
144%
[**Confidential Treatment Requested]
177%
[**Confidential Treatment Requested]
142%
[**Confidential Treatment Requested]
176%
[**Confidential Treatment Requested]
140%
[**Confidential Treatment Requested]
175%
[**Confidential Treatment Requested]
138%
[**Confidential Treatment Requested]
174%
[**Confidential Treatment Requested]
136%
[**Confidential Treatment Requested]
173%
[**Confidential Treatment Requested]
134%
[**Confidential Treatment Requested]
172%
[**Confidential Treatment Requested]
132%
[**Confidential Treatment Requested]
171%
[**Confidential Treatment Requested]
130%
[**Confidential Treatment Requested]
170%
[**Confidential Treatment Requested]
128%
Continued on next page


A- 5
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






3 Year EPS CAGR*
Percentage of Target Performance Award To be Issued¹ **
3 Year EPS CAGR*
Percentage of Target Performance Award To be Issued¹ **
[**Confidential Treatment Requested]
126%
[**Confidential Treatment Requested]
86%
[**Confidential Treatment Requested]
124%
[**Confidential Treatment Requested]
84%
[**Confidential Treatment Requested]
122%
[**Confidential Treatment Requested]
82%
[**Confidential Treatment Requested]
120%
[**Confidential Treatment Requested]
80%
[**Confidential Treatment Requested]
118%
[**Confidential Treatment Requested]
78%
[**Confidential Treatment Requested]
116%
[**Confidential Treatment Requested]
76%
[**Confidential Treatment Requested]
114%
[**Confidential Treatment Requested]
74%
[**Confidential Treatment Requested]
112%
[**Confidential Treatment Requested]
72%
[**Confidential Treatment Requested]
110%
[**Confidential Treatment Requested]
70%
[**Confidential Treatment Requested]
108%
[**Confidential Treatment Requested]
68%
[**Confidential Treatment Requested]
106%
[**Confidential Treatment Requested]
66%
[**Confidential Treatment Requested]
104%
[**Confidential Treatment Requested]
64%
[**Confidential Treatment Requested]
102%
[**Confidential Treatment Requested]
62%
[**Confidential Treatment Requested]
100%
[**Confidential Treatment Requested]
60%
[**Confidential Treatment Requested]
98%
[**Confidential Treatment Requested]
58%
[**Confidential Treatment Requested]
96%
[**Confidential Treatment Requested]
56%
[**Confidential Treatment Requested]
94%
[**Confidential Treatment Requested]
54%
[**Confidential Treatment Requested]
92%
[**Confidential Treatment Requested]
52%
[**Confidential Treatment Requested]
90%
[**Confidential Treatment Requested]
50%
[**Confidential Treatment Requested]
88%
[**Confidential Treatment Requested]
0%



(1) Reflects the % of Target Performance Award that may vest and be payable.
* CAGR Percentage to be rounded to nearest 0.1%
** Percentage of Performance Award to be issued rounded to the nearest 1%



8.
Examples: For purposes of these examples, assume Employee is granted a Target
Performance Award of 325 RSUs:

a.
If the CAGR is [**Confidential Treatment Requested], Employee shall receive the
number of shares equal to 142% of the number of RSUs granted as the Target
Performance Award, rounded up to the next whole share or 462 shares (325 * 142%
= 461.5).

b.
If the CAGR is [**Confidential Treatment Requested], Employee shall receive the
number of shares equal to 110% of the number of RSUs granted as the Target
Performance Award rounded up to the next whole share or 358 shares (325 * 110% =
357.5).



c.
If CAGR is [**Confidential Treatment Requested], Employee shall receive the
number of shares equal to 62% of the number of RSUs granted as the Target
Performance Award rounded up to the next whole share or 202 shares (325 * 62% =
201.5).



d.
If CAGR is [**Confidential Treatment Requested] or less, Employee shall not
receive any portion of the Performance Award.


A- 6
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------






e.
If the CAGR is [**Confidential Treatment Requested], Employee shall receive the
number of shares equal to 200% of the number of RSUs granted as the Target
Performance Award rounded up to the next whole share or 650 shares (325 * 200% =
650).




A- 7
[**Confidential Treatment Requested] indicates that portions of this document
have been omitted and have been separately filed with the Securities and
Exchange Commission.

